PER CURIAM.
The record herein fails to reflect substantial competent evidence to support the appel-lee’s contention that it incurred attorney’s fees as a result of the appellant’s failure to pay, or delay in paying, the $210,000.00 that appellant owed to appellee by virtue of the default of the borrower. Rather, it is clear from the record that, even if the appellant had immediately paid the $210,000.00 in question, the appellee would have incurred all of the attorney’s fees that it did, in fact, incur because of appellee’s lawsuit against the borrower wherein appellee sought to recover $2.6 million and, in addition, the fact that appellee further incurred attorney’s fees in defending against the counter-claim filed by the borrower in an amount in excess of $20 million. Accordingly, the order under review is reversed and this cause is remanded for the purpose of allowing the trial court to enter such orders as are appropriate and consistent herewith.